DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-31, 33, 38-47, 49, 52, 56, 61, and 65-68 are canceled.
Claim 69 is new.
Claims 54-55 and 63-64 are withdrawn.
Claims 32, 34-37, 48, 50-51, 53, 57-60, 62 and 69 are under examination.

Priority
The examiner finds copies of both foreign priority documents now in the file wrapper.  No translations have been received of either document. The U.S. effective filing date of the instant claims under examination is therefore set at 09/02/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 is being considered by the examiner.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 32, 34-37, 48, 50-51, 53, 57-60, and 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 32, 34-37, 48, 50-51, 53, 57-60, 62 and 69 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of enhancing immunity against solid cancer comprising administering an allergin-1 antagonist to a solid cancer patient wherein the antagonist is an allergin-1 fusion protein that has been shown to be soluble and inhibit allergin-1 signaling, does not reasonably provide enablement for just any allergin-1 fusion protein such as any not shown to be soluble in aqueous solution or any not shown experimentally to function as antagonists.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 32, 34-37, 48, 50-51, 53, 57-60, and 62 remain rejected under 35 U.S.C. § 112(a) as not enabled.
The Examiner acknowledges that the specification is enabling for methods of enhancing immunity against solid cancer comprising administering an Allergin-1 antagonist to a solid cancer patient, wherein the antagonist is an Allergin-1-fusion protein that has been shown to be soluble and inhibit Allergin-1 signaling.
However, the Examiner continues to assert that the specification is not enabling for just any Allergin-1-fusion protein because the art is unpredictable and no functional proteins were made and tested. Office Action, pages 3 and 10.
Applicant respectfully traverses.
First, Applicant reiterates that the invention does not need to be actually reduced to practice prior to filing. The specification does not need to contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. M.P.E.P. § 2164.02
Applicant submits that the specification does disclose the presently claimed methods in such a manner that no undue amount of experimentation is required to practice the claimed methods.
The specification provides guidance on how to practice the presently claimed methods. The specification discloses the sequence information of human Allergin-1 by referring to GenBank accession numbers (paragraph [0013] of the original specification). The specification also describes that Allergin-1 antagonist may be a whole or partial extracellular domain of Allergin-1 bound to an Fc region of an antibody (paragraph [0015]). The specification also provides exemplary Fc fusion proteins and how to prepare and assess the activity of such fusion proteins (paragraphs [0015]-[0017] of the original specification).
In determining whether the experimentation is undue, the level of skill in the art and state of the prior art must be considered. MPEP 2164.01.
As acknowledged by the Examiner on page 7 of the Office Action mailed on January 27, 2021, the level of skill in the art is high, which weighs in favor of finding enablement.
The state of the art, as discussed below, also weighs in favor of enablement as it demonstrates that fusion proteins, particularly those bound to an immunoglobulin Fc region, were known, and detailed protocols for making and screening such proteins existed. Further, functional screening of fusion proteins is the kind of experimentation that is typically performed in the art.
Linderholm (published in 2014 and submitted herewith as Exhibit A) states: “Given the range of proteins that can be used as fusion partners, Fc-fusion proteins have numerous biological and pharmaceutical applications, which has launched Fc-fusion proteins into the forefront of drug development.” (p.30, middle column, lines 17-23).
Czajkowsky (published in 2012 and submitted herewith as Exhibit B) explains: “The fused partner can be any other proteinaceous molecule of interest, such as a ligand that activates upon interaction with a cell-surface receptor, a peptidic antigen (Ag) against a challenging pathogen or a ‘bait’ protein to identify binding partners assembled in a protein microarray. Most frequently though, the fused partners have significant therapeutic potential, and they are attached to an Fc-domain to endow the hybrids with a number of additional beneficial biological and pharmacological properties.” Page 1015, left column.
Huang (published in 2009 and submitted hereto as Exhibit C) further explains: “The Fc region in many cases improves the biophysical properties of its fusion partner, such as the solubility and stability of the protein. In addition, high expression, secretion to cell culture medium, and protein-A affinity purification of Fc fusion proteins simplify the downstream manufacturing processes by allowing application of the same established procedures for antibody drugs manufacturing.” Page 692, right column.
Flanagan (published in 2007 and attached hereto as Exhibit D) provides a detailed protocol for solubilizing Fc Fusion Proteins. Flanagan states that “[a] major advantage of generating Fc fusion proteins is the ability of the investigator to produce specific moieties of any protein.” Page 34. Flanagan explains that using the methods described therein, “the investigator is provided with a reliable and efficient method for solubilizing proteins of interest.”
Thus, producing Fc-fusion proteins and solubilizing them were well-known techniques in the art at the time the present application was filed. It was also known that Fc region may improve the biophysical properties of its fusion partner, such as solubility and stability. Moreover, detailed protocols existed for producing Fc-fusion proteins and solubilizing them.
Thus, the state of the art demonstrates that soluble fusion proteins can be made with reasonable predictability and the art on the whole is not so unpredictable as alleged by the Examiner.
Further, the fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. MPEP 2164.01. As demonstrated by the references cited above, which include specific protocols (e.g., Flanagan), making and screening fusion proteins for their functionality is the kind of experimentation that is routinely performed in the art.
The Examples discussed below further support the finding of enablement by demonstrating that Allergin-1-fusion proteins as described in the specification can in fact be made.
Tahara (submitted with the previous response as Exhibit B) identified Allergin-1 ligand- expressing cells and found a cell line to which Alg-Fc protein binds using Alg-Fc chimeric protein, which is a fusion of the human Allergin-1 extracellular region and the human IgG1 Fc region. Tahara further identified an Alg-Fc-binding molecule that also binds to Allergin-1.
Paragraph [0015] of the original specification reads in part: Examples of the "Allergin-1 antagonist" include a substance which suppresses, decreases or completely inhibits immunosuppressive intracellular signaling of Allergin-1 by antagonizing a natural ligand of Allergin-1. Specifically, examples thereof include an anti-Allergin-1 antibody, an Allergin-1 fusion protein, an Allergin-1 binding protein, a peptide, a low molecular compound and the like. The Allergin-1 fusion protein means a protein molecule containing a whole or partial extracellular domain of Allergin-1, which suppresses, decreases or completely inhibits immunosuppressive intracellular signaling of Allergin-1 by antagonizing binding of, for example, a natural ligand of Allergin- 1 to Allergin-1, and examples thereof include a whole or partial extracellular domain of Allergin-1 bound to an Fc region of an antibody.
In light of Tahara, one of ordinary skill in the art reading the present specification (for example, paragraph [0015] above) would understand that “Alg-Fc binding molecules” and “cell membrane molecules that bind to Alg-Fc” described in Tahara correspond to the “natural ligand of Allergin-1” described in the original specification and that Alg-Fc fusion protein can inhibit Allergin-1 immunosuppressive signaling by antagonizing binding of Allergin-1 and its natural ligand.
Additional experiments, described in the Declaration of Mr. Hiroshi Arima submitted herewith, further support enablement by demonstrating that an Allergin-1-fusion protein suppressed tumor growth in a mouse model.
As described in the Declaration, an expression vector encoding a whole extracellular domain of mouse Allergin-1 and mouse Fc was expressed in vitro and purified. Mouse colorectal cancer cell line was injected into the mice and the mice were then treated with either the fusion protein or mouse IgG1 as a control at the specified time intervals post-injection. The results shown in the figure in the Declaration demonstrate that 21 days after inoculation, tumor volume was smaller in mice treated with the fusion protein compared to the control mice. Thus, it was shown that administration of Fc-fused mouse Allergin-1 protein showed a tendency to suppress tumor growth compared to the control group. These results are consistent with the disclosure of the specification.
Thus, given the knowledge in the art regarding the methods of producing and solubilizing Fc-fusion proteins and information provided in the present specification, including sequence information of human Allergin-1 and exemplary fusion proteins, the specification sufficiently guides one of ordinary skill in the art to select the appropriate extracellular Allergin- 1 domain and obtain a functional Allergin-1-fusion protein soluble in an aqueous solution. Any amount experimentation that may be needed to practice the presently claimed methods is not undue given high skill level in the art and the fact that experimentation of such nature is routinely performed in the art.
Further, as demonstrated by Tahara and by the additional experiments described in the Declaration, soluble and functional Allergin-1-fusion proteins comprising a whole or partial extracellular domain of Allergin-1 can be made and used as disclosed in the specification in combination with knowledge in the art.
Therefore, at least for these reasons, a person of ordinary skill in the art is able to practice the method of instant claim 32 and remaining claims referring to claim 32, in their entire scope, by referring to the disclosure of the application and the knowledge in the art.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
As stated previously, an Applicant may rely on prophetic examples and provide no working examples if the invention is described in such a way that it can be practiced without undue experimentation.  However, as the record has established, this is not the case here.  Reading the specification, one of ordinary skill in this art has no hope of finding a functional fusion as recited.  It also goes without saying that prophetic examples are not automatically enabling since they have not been done.  The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.02. Such is the case here as protein chemistry is unpredictable as previously stated.  See the works of Coleman and Godiska previously discussed on page 8 of the action dated 01/27/2021, which make clear that membrane proteins are not so predictably manipulated for the purpose of making soluble proteins.  
It is noted that the claims still recite use of whole or partial extracellular domains of Allergin-1, which can be selected from three human Allergin-1 variants (SEQ ID NO. 1-3), for use in the antagonist of instant claims. 
Applicant repeats their previous arguments that their generic disclosure enables production of a specific therapeutic agent.  It does not as it is unpredictable which whole or partial extracellular domains will function in the required Allergin-1 fusion protein. Yet, no such proteins were made or tested by Applicant in the instant disclosure.  Thus, instead of routine experimentation like optimizing therapeutic dose in the claimed methods of treating, one of ordinary skill in this art is left to identify for themselves a functional drug to start.  This is not routine and rises to the level of invention, not routine optimization/experimentation.
 The level of one of ordinary skill in this art is high, the examiner agrees. This would favor enablement of a predictable process.  Yet, protein chemistry is not so predictable as has been previously established.  Thus, the practitioner here still suffers undue experimentation to identity the structure of a functional therapeutic of the instant claims.  Indeed, that Applicant contemplated such a drug but never made such a drug supports the examiner’s conclusion.  It is not easy to produce a functional protein drug.
As stated previously, possession of a screening method for a functional drug enables a screen for said drug.  However, the instant claims are not a drug screen.  They are a method of treatment and so Applicant’s arguments are not commensurate in scope with the claims.  Thus, said arguments are not found persuasive.
None of Linderholm, Czajkowsky, Huang, or Flanagan teach allergin-1 fusion proteins.  Thus, they do not support the enablement of making and using the therapeutic of the instant claims.  They are not commensurate in scope with the claims with respect to the Fc fusion therein.  As stated above and previously, manipulation of receptor subdomains leads to unpredictable results.  While making protein-Fc fusions are known, this in no way means all contemplated members of this genus are enabled.  This is particularly true when one wants to use them to treat cancer.  Thus, the arguments over the references above are not commensurate in scope with the claims and cannot be found persuasive.  Said another way, they do not make manipulation of a protein they do not discuss any more predictable when each protein is unique in structure and function.  
With respect to Tahara, they use a human extracellular region of allergin-1 fused to human IgG1Fc.  They show this is soluble and can bind an allergin-1 ligand. They do not teach which region this is or the sequence of it.  Thus, they do not teach how to make an agent in the claims.  Also and therefore, none of the instant claims require only use of this soluble fusion, whatever it may have been. The claims recite broader agents.  Furthermore, Tahara does not show that the fusion inhibits allergin-1 signaling such that cancer is treated.  The ligand to which the fusion of Tahara binds is not disclosed.  In addition, no explanation is provided as to why the fusion would inhibit allergin-1 signaling such that cancer is treated. Therefore, Tahara fails to enable the instant claims. Applicant again relies on assumptions that require protein chemistry and cancer treatment with such agents be predictable. They are not.  See Coleman and Mendoza in the action dated 01/27/2021.  
Applicant then states that one would assume that cancer can be treated by the agent of Tahara since it matches one of a list of agents they hypothesize could do this.  This is only allegation not supported by experimentation and so cannot be found persuasive.  As anyone in this art knows, treating cancer does not always occur just because an agent might or should have a mechanism that should treat the disease.  Plenty of anti-cancer agents fail to work in vivo though they should work based on in vitro data.  Regardless, as stated above, the claims are drawn to whole or any partial extracellular domain of three specific human Allergin-1 molecules.  Tahara appears to make and test only one and it is not clear which.  Therefore, even if it were clear that their molecule could treat cancer, which it is not, one does not know which molecule of instant claims it would enable.  Certainly, it enables none with a partial domain.  
With respect to the declaration provided and dated 05/18/2022, this declaration provides no data over functionality or predictability of making any fusion protein with a partial extracellular domain.  Furthermore, the instant claims require human Allergin-1 be used to generate fusions.  The experiments presented in the affidavit are thus not commensurate in scope with the instantly claimed methods and so they do not obviate this rejection.  Said experiments are based on a fusion from a different species mouse.  Also, the data presented are not complete such that one can establish efficacy of the allergin-1 fusion used.  There is no mention of subject amount, which must be known since one cannot find standard deviation of the results for only two data points, and there is no statistical evaluation of the data such that the results are shown to be different (P less than or equal to 0.05).  For this reason also, the data cannot be found persuasive and do not obviate this rejection.  
New claim 69 is rejected here as well for the reasons of record since it encompasses claim scope that is not enabled for said reasons, use of a whole extracellular domain of just any of the Allergin-1 of claim 32 fused to Fc in order to treat cancer.  

Claims 32, 34-37, 48, 50-51, 53, 57-60, 62 and 69 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s Arguments:  Claims 32, 34-37, 48, 50-51, 53, 57-60, and 62 remain rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. 
The Examiner alleges that the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. In particular, the Examiner states that no specific structure for any functional agent within the claim limitations is presented in words or sequence or structure. Office Action, page 15.
Applicant respectfully traverses.
Applicant wishes to emphasize that determination of whether the application provides an adequate written description must take into account the level of skill and knowledge in the art. The M.P_E-P. states: “For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement.” M.P.E.P. 2163. And further, “[t]he “written description’ requirement must be applied in the context of the particular invention and the state of the knowledge.” M.P.E.P. 2163 (citing Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005)).
The level of skill in the art is high. The specification points to the known sequence of human Allergin-1 by referring to GenBank accession numbers (paragraph [0013] of the original specification), provides exemplary Fc fusion proteins and teaches how to prepare and assess the activity of such fusion proteins (paragraphs [0015]-[0017] of the original specification). Extracellular domains of three isoforms of Allergin-1 were also known in the art as described, for example in Hitomi (submitted with the previous response as Exhibit A). The references cited in the discussion of enablement above, provide further evidence that the knowledge in the art in this case would allow one of ordinary skill in the art to conclude that Applicant indeed had possession of the invention.
With respect to Hitomi, the Examiner states that “Hitomi is non-patent literature and so cannot be relied upon to provide essential material like subsequences of allergin-1. See 37 CFR 1.57(d).” Office Action, page 11. However, in this and previous response, Applicant is not relying on the incorporation of Hitomi by reference, but instead uses Hitomi to demonstrate the state of the art at the time this application was filed, which must be taken into account when determining whether enablement and written description requirements are met. In this case, Hitomi and the other cited references clearly support the conclusion that both requirements are met.
The original specification in combination with knowledge in the art provides sufficient description of the structure Allergin-1- Fc fusion proteins and a correlation between structure and function. Therefore, at least for these reasons, claim 32 and all claims dependent from claim 32 are sufficiently supported by the written description in original specification.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
A person of ordinary skill in this art does have a high level of skill.  However, this does not mean they can look at a full protein and identify the subsequences thereof that can treat cancer just with the knowledge of the sequence. They cannot automatically envision any such functional structure, which requires experimentation to identify as discussed above, which is an undue amount of experimentation.   This is essentially what Applicant asks one of skill to do based on the instant disclosure and Hitomi.  The sequence of Allergin-1 does not meet the description requirement since it is not commensurate in scope with a reagent used in the claimed methods.  Thus, this argument is not persuasive.  No subsequence thereof, the extracellular domain, or subsequences thereof, are taught that are soluble and functional inhibitors of allergin-1 signaling, particularly none that treat cancer.  Thus, again, Applicant provides no species to represent their recited anti-cancer agent.  The same arguments are made over the limited teachings of Hitomi.  Since Hitomi does not provide the structure of any agent recited for use in the claimed methods and in particular ones that are functional in such methods, then Hitomi does not support that the written description requirement is met here.
Applicant alleges that a correlation between structure and function has been established for the fusion proteins of instant claims.  Yet, no soluble, partial sequence of the extracellular domain is taught that can be used in the recited fusion to treat cancer.  Therefore, such structure/function relationship has not been taught.  None of the evidence provided to date establishes that even a whole extracellular domain from any or all of the three Allergin-1 variants of instant claims are soluble and functional in the claimed methods as anti-cancer agents.  See above the rebuttal to the enablement rejection.  Thus, one of ordinary skill in this art is not taught such structures by Applicant in the instant disclosure.  Tahara cannot provide such structures for the reasons of record, even if they had shown anti-cancer effects of their agent, which they did not.  Thus, all claims, including new claim 69 clearly still fail the written description requirement for the reasons of record.
This rejection stands.  

New Objections
Claim Objections
Claim 69 is objected to because of the following informalities:  The term wherein should follow the common in line 1 for clarity.  
Claim 32 is objected to since human should be added before patient in line 3 since the target allergin-1 proteins are all human.  Also, the added phrase “to…is bound” in lines 7-8 seems to be superfluous and should be deleted for clarity.
Appropriate correction is required.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642